               Case 3:16-cv-00742-BAJ-RLB          Document 92-7       09/03/20 Page 1 of 1

donahue, goldberg, weaver, & littleton
109 South Fifth Street, Suite 4201, Brooklyn NY 11249
                                                                                     DAVID T . GOLDBERG
                                                                                david@donahuegoldberg.com
                                                                                                 212.334.8813

                                               March 2, 2020


Hon. Scott Harris
Clerk, Supreme Court of the United States
One First Street, NE
Washington, DC 20543
BY OVERNIGHT DELIVERY AND E-FILING
       Re: DeRay Mckesson v. John Doe, S. Ct. Dkt. No, 19-730
Dear Mr. Harris:
       I represent the petitioner in the above-referenced case and am writing to request that the petition be
dismissed pursuant to this Court’s Rule 46. My client is the sole petitioner, and respondent has incurred
no costs.
        As I have explained in a series of conversations with Deputy Clerk Bickell, the decision from which
that petition sought review was withdrawn, sua sponte, by the court of appeals on December 16, 2019—ten
days after Mr. Mckesson filed this certiorari petition. That day, the court issued a new judgment and
decision, which addressed new issues (including ones raised in a dissenting opinion by a judge who had
joined the panel’s initial and rehearing opinions, but “on further reflection” had come to disagree with the
court’s holding). The court of appeals advised petitioner of his right to seek rehearing of the December
decision, and, ultimately, the Fifth Circuit, on its own initiative, considered rehearing the case en banc; in
a January 28, 2020 order, which prompted three additional opinions, it declined to do so, by an 8-8 vote.
That court’s mandate issued on February 5, 2020.
        As I have advised Mr. Bickell, Mr. Mckesson intends to file a petition seeking this Court’s review
of the Fifth Circuit’s latest, now-final, decision this week.
       Thank you for your attention to this matter.


                                                   Very truly yours,



                                                   Counsel for petitioner DeRay Mckesson




                                                                                                 EXHIBIT
                                                                                                       F
